                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


MARECELLUS ADAMS #425582                                CIVIL ACTION NO. 18-cv-0634

VERSUS                                                  JUDGE ELIZABETH ERNY FOOTE

DARREL VANNOY                                           MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER
       Petitioner Marecellus Adams (“Adams”) appeals a memorandum order of the

Magistrate Judge [Record Document 17] denying his motion to stay the above-captioned

habeas petition while he exhausts state court remedies in connection with a second post-

conviction application based on McCoy v. Louisiana, 138 S. Ct. 1500 (2018). In McCoy,

the Supreme Court held that even if counsel reasonably believes conceding guilt is the

best tactical decision to avoid the death penalty in a capital case, it is a Sixth Amendment

violation for the lawyer to concede a defendant’s guilt when the client “expressly asserts”

that he does not wish to concede guilt. Id. at 1508-09. Adams contends that the

Magistrate Judge failed to recognize the facts he offered in support of his request for a

stay and “overlooked the simplicity of the holding in McCoy.” [Record Document 18 at 2].

       In consideration of the appeal filed by Adams to the Magistrate Judge’s order

denying the motion to stay [Record Document 16], the Court hereby AFFIRMS the

Magistrate Judge’s order [Record Document 17]. The Court agrees with the Magistrate

Judge’s reasoning set forth in his Memorandum Ruling [Record Document 17], and adopts

the reasoning from this ruling as its own, except to the extent explained herein.



                                             1
        In his order, the Magistrate Judge applied the standard enunciated by the Supreme

Court in Rhines v. Weber, 544 U.S. 269 (2005). The Rhines standard technically applies

only to “mixed” habeas petitions and Adams does not yet have a “mixed” petition. [Record

Document 1]. Rhines is still applicable, however, because Adams’s motion seeks to

transform his petition into a “mixed” habeas petition by adding the not-yet-exhausted

McCoy claim to his pending petition. [Record Document 16 at 2].

        As the Magistrate Judge correctly stated, under Rhines, Adams’s requested stay

should only be granted if the Court (1) finds that there was “good cause for the

petitioner’s failure to exhaust his claims first in state court”; (2) the unexhausted claim is

not “plainly meritless”; and (3) the petitioner is not engaging “in abusive litigation tactics

or intentional delay.” Rhines, 544 U.S. at 277-78. When addressing the merits of Adams’s

claim, the Magistrate Judge reasoned in part that Adams’s motion for a stay “does not

flesh out the factual basis for a meritorious McCoy claim.” [Record Document 17 at 3].

The Magistrate Judge further stated that there was “no indication that Petitioner has filed

or so much as drafted a post-conviction application to get the state process underway.”

[Id.]

        This Court notes that Adams has now provided evidence that he did file a second

application for post-conviction relief based on the holding in McCoy. [Record Document

18-1]. In this application, Adams argues that his lawyer violated his Sixth Amendment

right by conceding that he was guilty of manslaughter when Adams instead wished to

pursue the affirmative defense of justifiable homicide. [Record Document 18-1 at 10].

Adams states that when his lawyer raised the possibility of a manslaughter defense, he


                                              2
disagreed with that approach and the two did not again discuss the defense strategy until

after the lawyer argued in closing arguments that Adams committed manslaughter.

[Record Document 18-1 at 10].

       Even if the Court were to assume that this assertion alone is enough to constitute

a meritorious McCoy claim, Adams has not explained how he will satisfy the retroactivity

requirement of the Louisiana Code of Criminal Procedure Article 930.8(A)(2) so that the

state court will reach the merits of his claim. See Neville v. Dretke, 423 F.3d 474, 480

(5th Cir. 2005) (finding a petitioner’s unexhausted claims to be “plainly meritless” because

petitioner was procedurally barred from bringing the unexhausted claims in the state

court). Article 930.8(A) places a general ban on post-conviction relief filed more than

“two years after the judgment of conviction and sentence has become final under the

provisions of Article 914 or 922.” Article 930.8(A)(2) provides an exception for

applications asserting a claim that is based on a final ruling of an appellate court that

establishes a new interpretation of constitutional law. To meet this exception, the

applicant must also establish “that this interpretation is retroactively applicable to his

case[.]” La. Code Crim. Proc. Ann. art. 930.8(A)(2). Adams’s direct appeal of his

conviction became final in February 2015 [Record Document 18-1 at 2] and thus his

second application for post-conviction relief is subject to Article 930.8. Adams has not

identified, and the Court has not independently located, any case law holding that McCoy

is retroactively applicable. Adams therefore cannot establish that he qualifies for the

Article 930.8(A)(2) exception to the two-year time limit on filing for post-conviction relief.




                                              3
      For these reasons, the Court AFFIRMS the order of the Magistrate Judge denying

Adams’s motion for a stay. [Record Document 17].

      THUS DONE AND SIGNED in Shreveport, Louisiana, this the _____
                                                                20th day of

December, 2019.

                                             _________________________________
                                                          ELIZABETH ERNY FOOTE
                                                  UNITED STATES DISTRICT JUDGE




                                         4
